FILED
                            NOT FOR PUBLICATION                             SEP 03 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOHN H. ALCALA,                                  No. 08-56060

              Petitioner - Appellant,            D.C. No. 2:06-cv-04003-JSL-PLA

  v.
                                                 MEMORANDUM *
DARRELL G. ADAMS, Warden,

              Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                     J. Spencer Letts, District Judge, Presiding

                          Submitted September 1, 2010 **
                              Pasadena, California

Before: O’SCANNLAIN, FISHER and GOULD, Circuit Judges.

       A California state court jury convicted John H. Alcala of three counts of

assault with a semi-automatic firearm and one count of possession of a firearm by a




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
felon. Alcala appeals the district court’s denial of his petition for a writ of habeas

corpus.

      We agree with the district court’s conclusion that the California Court of

Appeal did not apply harmless-error review in an objectively unreasonable manner

when it held that, even if Alcala’s Confrontation Clause rights were violated, the

error was harmless. See Mitchell v. Esparza, 540 U.S. 12, 18 (2003) (per curiam);

Slovik v. Yates, 556 F.3d 747, 755 (9th Cir. 2009). The admitted statements only

weakly implicated Alcala and were cumulative of other evidence properly

admitted, including the 911 phone call made by Laura Chavez, the testimony of

Barbara Aguilar, and the shell casing found on the ground by Officer Langton.

      AFFIRMED.